


Exhibit 10.48

 

February 21, 2005

 

Michael C. Dugan, M.D.

 

Re:          Incentive Arrangement

 

Dear Mike:

 

As you are aware, there has been considerable recent change at Specialty,
including the fantastic effort all our Team members put forth to achieve the
successful move to our new state-of-the-art Valencia facility, and more
recently, the announcement that Doug Harrington will be stepping down at the end
of March, concluding a very successful term as the Company’s CEO.  While change
can certainly create uncertainty, it can also create great new opportunities,
including opportunities for our Company, opportunities for all members of the
Specialty Team, and very importantly, opportunities for you and your future. 
Specialty’s Board of Directors and Management recognize you as an important
leader at Specialty, and we want to avoid potential distraction for you and
other key employees during this time of change.  Therefore, an incentive
arrangement has been developed to encourage and reward your continuing
commitment to Specialty, which you have helped make a world-class laboratory.

 

We are offering you an incentive bonus of $100,000 (the “Incentive Bonus”),
based on the terms specified herein.  Payment of the Incentive Bonus is
contingent upon your continued employment with Specialty through at least
February 20, 2006.  If you are still employed with the Company on February 20,
2006, and have not been terminated for Cause (as defined in Exhibit A to this
letter) prior to that date, you will receive the Incentive Bonus (less required
withholdings and deductions) in a lump sum.  Should you resign or be terminated
for Cause prior to February 20, 2006, you will not be eligible to receive the
incentive bonus.  You were previously offered certain severance protections by
the Company if you were terminated other than for Cause, and of course, the
terms of that offer will remain in effect throughout your employment with the
Company, including following February 20, 2006.  However, should you be
terminated other than for Cause prior to February 20, 2006, you will not be
eligible to receive both payments, and thus you will receive only the greater of
the two offers (i.e., you will receive the severance protection payments, not
the Incentive Bonus).

 

Specialty’s standard policies and procedures, and all other terms of your
employment with the Company, including your “at will” employment status, will
remain in full effect.  Please also remember that the terms of this offer are
confidential and, as with

 

--------------------------------------------------------------------------------


 

all matters relating to compensation, should not be discussed with other
employees.  If you are in agreement with the terms herein, please countersign
below indicating your acceptance.

 

With your continued dedication and leadership we will ensure that Specialty is
headed for great success in the coming months and years, and we will continue
Specialty’s long tradition of excellence in laboratory medicine.

 

 

 

Sincerely,

 

 

 

/s/ Nicholas R. Simmons

 

 

 

 

Nicholas R. Simmons

 

Vice-President & General Counsel

 

 

/s/ Michael C. Dugan

 

Michael C. Dugan, M.D.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

“Cause” shall mean a reasonable belief by the Board of Directors or your
supervisor that you have engaged in any one or more of the following:  (i)
financial dishonesty, including, without limitation, misappropriation of a
material or substantial quantity of company funds or property, or any attempt by
you to secure any personal profit related to the business or business
opportunities of the Company without the informed, written approval of the
Company’s Board of Directors; (ii) gross insubordination; (iii) gross negligence
or reckless or willful misconduct in the performance of your duties; (iv)
misconduct which has a materially adverse effect upon the Company’s business or
reputation; (v) the conviction of, or plea of nolo contendre to, any felony
involving moral turpitude or fraud; or (vi) a material violation of Company
policies including, without limitation, the Company’s policies on equal
employment opportunity and prohibition of unlawful harassment.

 

--------------------------------------------------------------------------------
